 561305 NLRB No. 65OPELIKA WELDING1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2We find merit in the Respondent's exceptions regarding thejudge's statements that its disciplinary system, implemented in Janu-
ary 1990, as a whole was unlawful. Neither the charge, filed in Oc-
tober 1990, nor the complaint in this case, allege that the discipli-
nary system itself was unlawful. We note, however, that the judge's
conclusions of law contain no such finding.We also find merit in the Respondent's exceptions as applied tothe judge's finding that two disciplinary slips issued to Richard Tate
prior to October 19, 1990, were unlawful. The General Counsel does
not allege, and the record does not contain any basis for finding, that
the Respondent was aware of Richard Tate's activity in support of
the Union proper to his statement to a supervisory that he would be
absent from work on October 18, 1990, to attend a negotiating ses-
sion. Accordingly, we find no basis for finding a prima facie case
of discriminatory discipline prior to this statement. We therefore re-verse the judge's finding that the disciplinary slips issued on June
5 and October 3, 1990, were unlawful.Opelika Welding, Machine and Supply, Inc. andInternational Brotherhood of Boilermakers,
Iron Shipbuilders, Blacksmiths, Forgers and
Helpers, AFL±CIO. Case 10±CA±25008November 8, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 14, 1991, Administrative Law JudgeHoward I. Grossman issued the attached decision. The
Respondent filed exceptions, a supporting brief, and
record excerpts. The Charging Party filed a brief in
support of the judge's decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions2and to adopt the recommended Order asmodified.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent,
Opelika Welding, Machine and Supply, Inc., Opelika,
Alabama, its officers, agents, successors, and assigns,
shall take the action set forth in the Order as modified.1. Substitute the following for paragraph 2(b).
``(b) Expunge from its personnel records or otherfiles any references to its suspension of Richard Tate,
and to the disciplinary slips issued to Richard Tate and
Arthur Lee Morris between October 19 and December6, 1990, and notify each of them in writing that thisaction has been taken and that evidence of the dis-
cipline will not be used as a basis for future personnel
actions against him.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discourage membership in Inter-national Brotherhood of Boilermakers, Iron Ship-
builders, Blacksmiths, Forgers and Helpers, AFL±CIO,
or any other labor organization by suspending employ-
ees or by issuing disciplinary slips to them because of
their assistance to the foregoing labor organization or
any other labor organization, or by discriminating
against them in any other manner with regard to their
hire, tenure of employment, or terms and conditions of
employment.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
their rights under Section 7 of the Act.WEWILL
make Richard Tate whole for any loss ofearnings he may have suffered by reason of our sus-
pension of him, with interest.WEWILL
expunge from our records all references tothe suspension of Richard Tate, and to the disciplinary
slips issued to Richard Tate and Arthur Lee Morris be-
tween October 19 and December 6, 1990, and notify
each of them in writing that this action has been taken
and that evidence of the discipline will not be used as
a basis for future personnel action against them.OPELIKAWELDING, MACHINEAND
SUP-PLY, INC.Keith R. Jewell, Esq., for the General Counsel.Chris Mitchell, Esq. (Constangy, Brooks & Smith), of Bir-mingham, Alabama, for the Respondent. 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates are in 1990 unless otherwise specified.2Opelika Welding & Supply, 296 NLRB No. 109 Sept. 29 (1989)(not reported in Board Volumes).3G.C. Exh. 3.4Opelika Welding & Supply, Case 10±CA±24392 (G.C. Exh. 4).5The various steps were (1) verbal counseling with written recordof the counseling being maintained; (2) written warning; (3) written
warning and suspension for up to 3 days; (4) written warning and
suspension for 4 days or more; and (5) discharge. R. Exh. 2.6The complete form reads:OPELIKA WELDING, MACHINE & SUPPLY, INC.EMPLOYEEDISCIPLINARY RECORD
Employee:llllllDate of occurrence:llllllCompany Rule Violation:llllllllllllllllCategory of Violation:lllllllllllllllllStep Advanced To In Disciplinary ProcesslllllllllDescription of Offense:lllllllllllllllllllllllllllllllllllllllllllI Have Been Notified and Counseled about the Above Violation.
Employee SignaturelllllllDatelllllllSupervisor SignaturelllllllDatelllllllWitness:llllllllllllDatelllllll7R. Exh. 3.8Ibid.James R. Waers, Esq. (Blake & Uhlig), of Kansas City, Kan-sas, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEHOWARDI. GROSSMAN, Administrative Law Judge. Theoriginal charge was filed on October 25, 1990,1and anamended charge on November 15, by International Brother-
hood of Boilermakers, Iron Shipbuilders, Blacksmiths, Forg-
ers and Helpers, AFL±CIO (the Union). Complaint issued on
December 3, and alleges that Opelika Welding Machine, and
Supply, Inc. (Respondent or the Company) issued discipli-
nary slips to employees Arthur Lee Morris and Richard Tate,
and suspended Tate for 10 days because of their union and
other protected concerted activities, in violation of Section
8(a)(3) and (1) of the National Labor Relations Act (the
Act).A hearing was held before me on this matter in Opelika,Alabama, on January 22, 1991. Thereafter, the General
Counsel, Respondent, and the Union filed briefs. On the en-
tire record, and on my observation of the demeanor of the
witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is an Alabama corporation with an office andplace of business located at Opelika, Alabama, where it is
engaged in job shop steel fabrication. During the calendar
year preceding issuance of the complaint, a representative pe-
riod, Respondent sold and shipped from its Opelika, Ala-
bama facility goods valued in excess of $50,000 directly to
customers located outside the State of Alabama. Respondent
is an employer engaged in commerce within the meaning of
Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Union was certified on January 15, 1988, as the col-lective-bargaining representative of Respondent's production
and maintenance employees. Following issuance of a com-
plaint on March 29, 1989, by the Regional Director for Re-
gion 10, and the filing of a Motion for Summary Judgment
by the Acting General Counsel, the Board, on September 29,
1989, issued an unpublished Decision and Order in which it
held that Respondent had unlawfully refused to bargain with
the Union, and issued a bargaining order.2The Board'sOrder was affirmed by the Court of Appeals for the 11th Cir-
cuit on August 22, 1990.3On January 2, 1990, following issuance of a complaint anda hearing, Administrative Law Judge Lawrence W. Cullen
concluded that Respondent had violated Section 8(a)(3) and
(1) of the Act in March and April 1989 by its transfers tomore onerous work, warnings, suspension, and discharge ofemployee Peggy Martin.4B. Respondent's New Disciplinary Rules and ProcedureRussell M. Musser was appointed the Company's vicepresident and general manager on October 27, 1989. There-
after, he formulated, posted on a bulletin board, and dis-
cussed with employees, various company rules and regula-
tions. They list 22 offenses organized into four groups in in-
creasing degree of significance. The first two offenses in the
first group were ``repeated tardiness'' and ``irregular attend-
ance.'' The rules stated that they would be implemented in
a five-step process, the fifth step being discharge.5Discipline was recorded on a document entitled ``Em-ployee Disciplinary Record.'' It included a blank for the
``step advanced to'' in the disciplinary process, and a state-
ment wherein the employee acknowledged that he had been
``notified and counseled about the above violation.''6Com-pany witnesses testified that the same form was also utilized
for administrative recordkeeping of absences which did not
involve discipline. If no entry appeared in the blank entitled
``Step Advanced To In Disciplinary Process,'' then the form
merely recorded an excused absence.Product Manager Charles Heard, the immediate supervisorof alleged discriminatee Richard Tate, testified about ``ex-
cused'' absences. Thus, in June 1990, he gave Tate permis-
sion to go to his aunt's funeral. This was listed as a ``Group
I'' offense on the administrate/disciplinary form. However,
there was no entry in the ``Step Advanced'' blank (other
than a dash). This meant, according to Heard, that no dis-
cipline had been imposed.7In October, Tate requested per-mission to leave during worktime to meet a man who had
undertaken to dig a well for him. Heard granted this request.
Nonetheless, Tate was advanced a step in the disciplinary
process8because his wife was at home and Heard saw ``noreason'' why Tate should have left his job.Heard gave further testimony on this subject which is dif-ficult to understand. On cross-examination, he testified that
an employee can be advanced a step in the disciplinary proc-
ess for absence even though he had been given permission
to be absent. On further examination, Heard denied that any-
body had ever been disciplined for an excused absence, de-
spite his former testimony and the fact that alleged 563OPELIKA WELDING9R. Exh. 10.10R. Exh. 4. Excused absence of Arthur Lee Morris for a dentalvisit.11Decision in Case 10±CA±24392.12Testimony of Morris. As indicated, Martin had been discharged.Although Morris listed Martin as present at the bargaining session,
he also stated that he and Tate ``negotiated on behalf of the Union.''13G.C. Exh. 5.14R. Exh. 3.discriminatee Richard Tate was advanced a ``step'' for see-ing the well-digger after having been given permission to do
so. Heard denied that four more such incidents, for violations
after excused absences, could result in discharge. However,
he agreed that the company rules provide for a step progres-
sion after each violation. Heard testified about an employee
who was issued a disciplinary slip for ``tardiness,'' but was
not advanced a ``step.''9On subsequent instances of tardi-ness, the employee could be disciplined for the offense of
``repeated tardiness.'' All slips go into an employee's file,
whether or not discipline has been imposed. General Man-
ager Musser testified that it was within a supervisor's discre-
tion to determine whether an excused absence would result
in discipline.There are numerous slips without any employee signature,and at least one without an employee or supervisory signa-
ture.10General Manager Musser agreed that there were in-stances where supervisors had not obtained the signatures of
witnesses when the employees refused to sign. However, the
Company does request that the employee sign the form vol-
untarily. Asked why the Company wanted a signature on
forms where no discipline was involved beneath the state-
ment that the employee had been counseled about the
``above violation''ÐMusser replied: ``Simply for verification
that they got a copy of it and understand that they are not
being held accountable for it.''C. The Alleged Discrimination1. Tate's and Morris' attendance at the October 18bargaining sessionMorris' union activity began in 1987, and Tate's in early1989. Both were appointed union stewards in March 1989,11and attended a bargaining session on October 18, 1990. This
was the first session either of them had attended. The com-
pany representatives were General Manager Musser andcompany counsel. Morris, Tate, Peggy Martin, and Hoover
Wilson represented the Union.12The parties discussed a pro-posed contract. Prior to the bargaining session, which took
place during working hours, Tate and Morris had been ver-
bally excused by their respective supervisors to attend the
session, Tate by Charles Heard, and Morris by Lee Owens.2. Tate's disciplinary slip and suspension on October 19a. Summary of the evidence(1) The disciplinary record formTate's supervisor, Charles Heard, testified that he preparedan ``Employee Disciplinary Record'' to indicate Tate's ab-
sence at the bargaining session. In the blank space following
the printed words ``Company Rule Violation'' Heard wrote,
``Irregular Attendance.'' Following the printed words ``Step
Advanced in Disciplinary Process,'' Heard inserted a dash.13Heard approached Tate on the morning of October 19, andasked him to sign the slip. He testified that he wanted Tate
to acknowledge that he had been notified and counseled
about ``the violation of irregular attendance.'' Tate refused,
and testified that he told Heard that it was Labor Board busi-
ness and that Musser knew where he, Tate, had been. Heard
contended that Tate also said that Heard could ``go tell Russ
Musser that he [Tate] was not gonna sign.''Tate had previously signed two such forms, one on June5 involving his attendance at his aunt's funeral, where there
was no disciplinary ``step,'' and one on October 3 involving
the well-digging absence, where he was advanced a
``step.''14He was cross-examined about the form coveringthe funeral absence, as follows:Q. Does it impose any discipline on you?A. I don't really know how that works.
Q. Well, there's an item there for ``Step Advancedto in the Disciplinary Process.'' Are you familiar with
the five-step disciplinary process in the Company's
rules and regulations?A. Yes. I glanced through it, but I ain't just read allthe way through there.Q. Well, did you know if you had five unexcusedabsences in a year, you could be terminated?A. No. I didn't know that.
Q. Did you sign this particular disciplinary record?
A. Yes.
....Q. Why did you not refuse to sign that record?A. Well, I don't know why. It just had got startedand he said I got to sign it. I didn't see no problems.
These were just personal things. So, I figured I was
supposed to go in and sign it.....Q. And you signed it without any question. Is thatright?A. Yeah. I asked him about it; how do it work.
Q. What did he say when you asked him how itworked?A. He said it's just something they keep up withwhere you're at, or something or other.Q. Said it was just to keep a record of where youwere at. Is that right?A. Something like that.
Q. But it wasn't any discipline. Is that right?
A. Yeah. That's what he said, but I don't know.Tate was further asked why he refused to sign the slipconcerning his absence at the bargaining session, after pre-
viously signing the other slip. His answer:A. I told you, I thought when you go through some-thing with the Labor Board you're automatically ex-
cused from that where you didn't have to have no slip.
You know, just 'cause we went to a negotiating meet-
ing.Q. So, the only difference was that you went to a ne-gotiating meeting on the 18th of October.A. Yeah. 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15Musser, Heard, and Plant Manager Thomas Pitts asserted that,at the state unemployment compensation hearing, Tate said thatMusser was 3 feet away. The decision of the appeals referee, deny-
ing Tate's claim, is in evidence (R. Exh. 1), but there is no copy
of a transcript of testimony.16Both Tate and Heard are black.(2) Musser's first conversation with TateHeard reported to Musser that Tate had refused to sign theslip because it was ``Labor Board business,'' and that Heard
was supposed to tell this to Musser. The general manager
opined that Tate did not understand the form, and that it was
his, Musser's, responsibility to explain it. Musser and Heard
then went to Tate's work station, where a conversation en-
sued.According to Tate, Musser told him that no step or dis-cipline was involved, but Tate still refused to sign. Musser
then said that he would get a witness to Tate's refusal to
sign, and Tate replied, ``Go ahead.'' ``I take this very seri-
ously,'' Musser said to Tate according to the latter. The gen-
eral manager then got another employee to witness the slip.
Heard gave Tate a copy and Musser left. Tate told Heard
that Musser knew where he was, and that there was no rea-
son for a slip. He further testified that Musser's voice was
normal when the conversation started, but that it ``raised up
like on another level'' when Tate refused to sign. Musser's
voice had a ``violent tone.'' Heard asked Tate whether he
would be available for overtime work the next day, Saturday.Musser agreed with Tate's account of what he said, exceptthat he denied saying that he took Tate's refusal to sign
``very seriously.'' Heard denied that Musser raised his voice,
although he acknowledged that the plant was noisy.(3) Musser's second conversation with TateAfter Musser left, Tate said to Heard: ``What am I sup-posed to be, scared of him or something?'' Heard promptly
reported this inquiry to Musser. According to Musser and
Heard, the general manager felt that Tate still had a ``mis-
understanding'' about the form, and that Musser should go
back and ``explain it to him again.'' Musser and Heard then
returned to Tate's work station, and a second conversation
took place which led to Tate's suspension.According to Tate, the general manager, still with a ``hightone'' and ``red'' face, said, ``Look here, young man, if
you've got anything to say to me, say it in front of my face.
Did you ask Charles [Heard] were you supposed to be scared
now?'' ``Yeah,'' Tate replied, and bent over to write a pro-
duction report. Musser kept talking, and Tate raised back up
again. Musser then ``walked up on'' him until their bodies
were almost touching. He started waving his finger 2 to 3
inches from Tate's face, while shouting. Tate testified that he
pushed Musser's hand away, and said that he himself was
not putting his finger in Musser's face.During cross-examination, counsel engaged Tate in a reen-actment of the scene. Counsel took the general manager's
part, and approached the witness until their bodies were al-
most touching. Counsel shook his finger in an upright posi-
tion, and, according to my characterization agreed to by all
parties, the witness ``semi-grasped'' counsel's hand with his
palm and a finger, and pushed it away.Tate was asked on cross-examination whether, at an unem-ployment compensation hearing, he had testified that Musser
``never got closer than three feet'' from him. Tate denied so
testifying. Instead, he affirmed, he stated that Musser was
about 3 feet away ``at first,'' but that the general manager
thereafter ``walked up on'' him.15Musser testified that Tate was writing a production reporton a table when the general manager approached him.
Musser said, ``If you have anything to say, you're supposed
to say it to my face and not behind my back.'' Tate asked
what Musser meant, and the latter repeated his statement.
Musser denied that he was angry and denied calling Tate,``Young man.'' Tate then ``grabbed and slapped'' Musser's
hand, and held onto it, saying, ``Don't put your finger in my
face.'' According to Musser, he was ``about three feet away,
off to [Tate's] left rear.'' On cross-examination, Musser con-
tended that Tate ``grabbed'' his hand, ``held onto it,'' and
that ``when he hit it, there was a very loud pop.'' Musser
said ``Fine,'' and walked away. He denied shaking his finger
in Tate's face.Heard's version, as reenacted at the hearing, was thatMusser was about 2 feet away from Tate and was gesturing
with his right hand next to his chest with the palm down ex-
tending out about one foot. Tate, who had started working
again on his production card, stood up, leaned over, and
``slapped'' Musser's hand while telling him not to put his
finger in Tate's face. Tate did not take a step. Tate was in
between Heard and Musser, and all that the project manager
saw, according to his testimony, was Tate's hand going up.
Heard said that he did not see the ``actual lick,'' but claimed
that he heard Tate's hand striking Musser's, and knocking it
back. Musser looked surprised, said ``Fine,'' and left.(4) Tate's conversation with HeardTate testified that Supervisor Heard again asked him tocome in the following day, a Saturday, and work overtime.
Tate replied: ``What? You want me to come in for y'all to
write me up again?'' Heard did not reply. Tate asked him
whether he had reported to Musser what Tate had said to
Heard. The supervisor acknowledged that he had done so,
but gave as the reason that Musser already knew that Tate
had said something, and wanted to know from Heard what
it was.According to Tate, Heard advised him not to get ``soupset.'' Tate replied that it made him upset for Musser to
``put his finger'' in Tate's face. Heard responded that he
could understand that, and that he would not want anybody
to put his finger in his, Heard's, face. He added: ``Russ
(Musser) just wants a reason. Don't give him that reason.
Y'all have come too far to mess up now.'' Heard continued:
``Just between me and you, the management, they feel like
we'll be against the Union, but I hope y'all do get a con-
tract.'' Tate agreed that this account of his conversation with
Heard was not reported in his pretrial affidavit. The reason,
Tate averred, was that Heard told him that the conversation
was just between Heard and Tate, and that Heard did not
want anybody to know anything about it.Heard acknowledged having a conversation with Tate afterMusser left. He asserted that Tate told him that he, Heard,
was being ``used'' by white supervisors to ``write-up'' black
employees.16Heard agreed that he told Tate not to be upset.However, he denied the other statements attributed to him by
Tate. Thus, he denied (1) discussing overtime work with 565OPELIKA WELDING17G.C. Exh. 6.18The slips are dated November 5, November 19, December 3,and December 6, 1990. (G.C. Exh. 9.)Tate, (2) saying that he hoped the employees would get acontract, or (3) saying that he could understand somebody
being upset about having a finger in his face.(5) Tate's suspensionGeneral Manager Musser testified that he decided to sus-pend Tate for 2 weeks and to advance him to step 4 in the
disciplinary process, for insubordination. Accordingly, he
prepared a disciplinary slip stating that the rule violation was
``insubordination, i.e., assaulting a supervisor,'' in that Tate
had ``physically grabbed'' Musser's right hand during a
counseling session. The discipline was 2 weeks' suspension
without pay.17Musser went to Plant Manager Pitts' office,and assembled various management personnel and employ-
ees, the latter as ``witnesses.'' He gave them his version of
what had transpired, and said that no employee would be al-
lowed ``to strike'' another employee.Tate was then brought into the room, about 50 minutesafter the second conversation with Musser at his work sta-
tion. Musser read the disciplinary slip. According to Musser,
when he reached the part alleging that Tate had ``grabbed''
his hand, Tate interrupted, saying ``No, I didn't; I slapped
your hand.'' Heard and Pitts corroborated Musser.Tate testified on direct examination that, after Musser readthe disciplinary slip, he asked Tate whether the latter had
grabbed his wrist. Tate replied: ``No, I didn't grab your
wrist; I pushed your finger out of my face.'' He continued:
``Why did you put your finger in my face?'' (Heard partially
corroborated this.) Musser replied: ``That ain't the issue here.
You can't touch me. You can't put your hands on me. We'll
let the lawyer handle it. You've got two weeks suspension.''
Musser asked Tate whether he would sign the slip, and Tate
refused. On cross-examination, Tate was asked whether he
corrected Musser's reading of the disciplinary slip by saying
that he ``slapped'' Musser. Tate's answer: ``I've done said
that.''Arthur Lee Morris, who was present, was asked whetherthere was any discussion of the ``type of touching'' that pre-
cipitated the discipline. Morris replied, ``Well, he said he put
his hand on him.'' Morris denied that Tate said he had
slapped Musser.(6) Tate's additional disciplinary slipsAfter his return from suspension, Tate received four moredisciplinary slips, none of which advanced him a step in the
disciplinary process. Three were for attendance at ``union ne-
gotiations,'' and the fourth for attendance at an unemploy-
ment compensation hearing. Tate did not sign any of them,
and the name of a witness appears on each.18b. Factual analysisIt is apparent that Product Manager Heard prepared an``Employee Disciplinary Record'' covering the bargaining
session which did not advance Tate a step in the disciplinary
process, and that Tate refused to sign. It is obvious from
Tate's testimony on cross-examination that he did not under-
stand the process. I credit Tate's testimony that he told
Heard that Musser knew where he was, rather than Heard'sembellishment that Tate said Heard was to tell Musser thatTate refused to sign.Musser then went to Tate and said that no discipline wasinvolved, but Tate still refused to sign, and Musser obtained
a witness. I credit Tate's testimony that Musser said that he
took Tate's refusal to sign ``very seriously.'' This is con-
sistent with Musser's use of a witness in light of his ac-
knowledgement that a witness was not always used on such
occasions. On the basis of Tate's testimony, I find that
Musser spoke at a pitch which was louder than usual.Tate then asked Heard whether he should be ``scared'' ofMusser, and the supervisor reported this to the general man-
ager. I do not credit Musser's or Heard's testimony that
Musser's objective in going to Tate's work station a second
time was to explain the disciplinary processÐthere is noth-
ing in the testimony of Musser, Heard, or Tate that any such
explanation was attempted during the second conversation.The factual issues regarding the second conversation arethe distance between Musser and Tate, Musser's actions, and
Tate's response. Musser's and Heard's versions of the dis-
tance between Tate and Musser are highly improbable, con-
sidering the fact that physical contact was made. Musser said
that he was 3 feet away, and denied putting his finger in
Tate's face. Heard's version put Musser 2 feet from Tate,
and included an account of the general manager raising his
right hand to waist level and extending it 1 foot. Tate's
version was the most probable considering the fact that phys-
ical contact was made, and he was a more believable wit-
ness. Accordingly, I credit his testimony that Musser, ini-
tially about 3 feet away, walked up to a very close distance,
shouted at him, and waved his finger in Tate's face.
Musser's appearance at the hearing was that of an individual
of more than average size and stature.The evidence of Tate's response has been presented at var-ious times. The first response, which Musser wrote on the
disciplinary slip shortly after the incident, was that Tate
``physically grabbed'' his hand. Later, in Pitts' office before
Tate's arrival, Musser used the word ``striking.'' However,
he read the language in the disciplinary slip about ``Grab-
bing'' after Tate arrived. Crediting Respondent's witnesses,
partially corroborated by Tate, I find that Tate corrected him
by saying that he had ``slapped'' his hand. At the hearing,
Heard's and Musser's versions increased in decibel strength
to an ``actual lick'' or a ``very loud pop.''Although Tate said at the suspension interview that he hadslapped Musser's hand, Tate was not skilled in the nuances
of language. I consider Musser's original description, written
on the disciplinary slip, to have the greatest probative weight.
This is corroborated by Tate's actual demonstration at the
hearing. He grasped Musser's hand and pushed it away,
while protesting about having a finger in his face.There is no question that Tate and Heard had a privateconversation, since Heard admitted it, but disputed Tate's
version of the details. Accordingly, the fact that the con-
versation was not reported in Tate's pretrial affidavit has no
significance. I accept Tate's testimony that the reason for the
omission was Heard's request that nobody else know about
it.I accept Tate's account of the conversation, and rejectHeard's. Tate was a more truthful witness. The project man-
ager's denial that he told Tate that he, Heard, could under-
stand anybody being upset with a finger in his face, was tai- 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19Morris' supervisor was Lee Owens.20R. Exh. 4.21G.C. Exh. 7. The record contains evidence of disciplinary slipsissued to another employee, Albert Morris, to be distinguished from
Arthur Lee Morris. (R. Exh. 5.) Albert Morris' supervisor was
Charles Heard, while Arthur Lee Morris' was Lee Owens.22G.C. Exh. 8.23Ibid.24Ibid.25Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v.Transportation Management Corp., 462 U.S. 393 (1983).26G.C. Exh. 4.27One of the alleged infractions in J. P. Stevens, as here, was vio-lation of Sec. 8(a)(3) of the Act. See also Brenal Electric, 284NLRB 552, 554 (1987).28R. Br. at 27.lored to conform to Respondent's position at the hearing. Hisdenial that he discussed overtime with Tate is unlikely in
light of the specific details of that part of the conversation
given by Tate. Whether Heard's statement to Tate that he
would like to see the employees get a contract reflected
Heard's true opinion, or was merely a management strat-
agem, is unknown and unimportant. Heard's explanation to
Tate for his prompt reporting to Musser what Tate had
saidÐthat Musser already knew Tate had said somethingÐ
is probably fictitious. There is no evidence that Musser
learned anything about Tate's statements from anybody but
Heard.I interpret Heard's statement to Tate, that Musser ``justwants a reason,'' as meaning that, according to Heard,
Musser wanted a reason to discipline Tate.3. The disciplinary slips issued to MorrisMorris testified that he was absent for medical or dentalreasons, or was late, about 10 times between January and
October 1990. He affirmed that he did not receive any dis-
ciplinary slips. Morris was shown a disciplinary slip dated
January 8, initialed by ``L.F.O.,''19with a written notice thathe left without prior notice or approval, that he would need
a written excuse to document the current absence, and that
future appointments should be scheduled as close as possible
to the end of the working day.20On cross-examination, Mor-ris denied without contradiction that he had ever seen the
document before the hearing, that he had been given a copy
of it, or that he had any discussion about it with his super-
visor, Lee Owens. Morris denied seeing other asserted dis-
ciplinary slips documenting absences for medical or dental
reasons. The first slip which he received was the one on Oc-
tober 19, after his participation in the October 18 bargaining
session. This document asserts that the absence was excused,
and that Morris was not advanced a step in the disciplinary
process.21I credit Morris' testimony.Morris' work station was about 15 feet from Tate's, andhe observed Heard and Tate ``arguing.'' Thereafter, accord-
ing to Morris, Heard came to his machine and asked whether
Morris had ever ``had slips before or anything like that.''
Morris said ``No,'' and Heard responded: ``Well, I need to
find out why I'm the only supervisor in the plant giving out
slips.'' Heard denied making these statements. I credit Mor-
ris, a more reliable witness.Morris' supervisor, Lee Owens, presented the slip to Mor-ris on the morning of October 19, and asked him to sign it.
Asked on cross-examination whether Owens explained that
no discipline was involved, Morris answered: ``Well, he ex-
plained it to me, but he did not explain it like that.'' Morris
signed it because it was his first slip, and he did not believe
that it would ``go against his record.''The evidence includes additional disciplinary slips issuedto Morris. A slip on October 25 was for lateness, and ad-
vanced Morris a step in the disciplinary process. He signed
this document.22Another slip which Morris signed was anexcused absence to attend a ``union meeting'' on November1.23However, Morris failed to sign two other such slips, onNovember 19 and December 4, each of which bears the sig-
nature of a witness.244. Legal analysis and conclusionsa. Applicable principlesThe General Counsel has the burden of establishing aprima facie case that is sufficient to support an inference that
protected conduct was a motivating factor in Respondent's
decision to discipline an employee. Once this is established,
the burden shifts to Respondent to demonstrate that the dis-
cipline would have been administered even in the absence of
the protected conduct.25In deciding whether the General Counsel has establisheda prima facie case, we start with the fact that it has already
been determined in prior proceedings that Respondent unlaw-
fully refused to bargain with the Union, and that it dis-
ciplined another employee, Peggy Martin, because she en-
gaged in protected activities. Both of the alleged
discriminatees in this proceeding previously engaged in the
same protected activities which led to the discrimination
against Martin.26As the Court of Appeals for the Fourth Cir-cuit has stated, ``the Board is not required to blind itself to
past infractions as is a judge or jury in determining the guilt
or innocence of a criminal defendant. That history is relevant
to the two types of alleged violations in this case.'' J. P. Ste-vens & Co. v. NLRB, 638 F.2d 676 (5th Cir. 1980), enfg. asmodified 245 NLRB 198 (1979).27In the case at bar the ad-ministrative law judge's conclusions and recommended deci-
sion in the prior case involving Respondent may be relied
upon as evidence of Respondent's continuing antiunion ani-
mus. Southern Maryland Hospital Center, 293 NLRB 1209fn. 1 (1989).Respondent argues that ``where General Counsel relies onprevious cases to raise an inference of animus, there must be
some specific evidence of animus towards the protected con-
duct at issue,'' citing Mistletoe Express Services, 295 NLRB273 (1989).28Mistletoe, however, does not stand for theproposition asserted by Respondent. And if it did, the animus
established in the last proceeding was against Martin's union
activitiesÐprecisely the same activities in which her col-
leagues, Tate and Morris, were engaged in this proceeding.b. The disciplinary slipsRespondent's new disciplinary procedures must be consid-ered in light of this history. These procedures were estab-
lished some time after the arrival of General Manager
Musser in October 1989, i.e., subsequent to Respondent's
discrimination against Martin earlier that year. Although the
rules themselves were unexceptional, the progressive method 567OPELIKA WELDING29G.C. Br. at 9.30See Board and judicial authorities to the same effect cited in AllAmerican Gourmet, 292 NLRB 1111 (1989).of implementing discipline as a result of their violation wasnot understandable. No rational employee could be expected
to comprehend a system whereby he was disciplined for
being absent after his supervisor had given him permission
to be absent.This confusion was compounded by the company practiceof combining a record of discipline on the same form record-ing excused absences. The employee was asked to sign an
acknowledgment that he had been notified and counseled
about a ``violation,'' even though there was no violation if
a prior entry on the form had not advanced him a ``step''
in the disciplinary process. General Manager Musser's expla-
nation for this signing requestÐthat he wanted the employee
to understand that he was not accountable for the ``viola-
tion''Ðis mystifying. The natural tendency of this system
was to confuse employees about an element of their working
conditions, to wit, discipline, and the record demonstrates
that they did not understand it.In addition to its confusing format, the disciplinary systemwas administered sporadically. Thus, although Morris had
been absent for medical reasons or late about 10 times be-
tween January and October 1990, the first slip which he re-
ceived came the day after the first time that he represented
the Union in a bargaining session. Although the slip pro-
fessed not to be disciplinary in that Morris was not advanced
a ``step,'' the fact that this was the first such slip, just after
his representation of the Union, constitutes evidence that it
was discriminatorily motivated. Tate also received a slip the
day after the first time that he represented the Union in a
bargaining session. Although Tate had previously received
slips, there is no rational explanation for his prior discipline
after seeing a well-digger when his absence for that reason
had been excused.Taking into account Respondent's prior unlawful refusal tobargain with the Union, its unlawful discrimination against
union advocate Martin, the timing of its implementation of
its new disciplinary procedures, their confusing nature and
haphazard administration, and the timing of the first slip ad-
ministered to Morris, I conclude that Respondent's motive in
implementing this disciplinary procedure, in part at least, was
to ``bolster a defense which served to shield its true motive''
of continuing discrimination against union advocates. Con-temporary Guidance Services, 291 NLRB 50 (1988).The complaint alleges that the disciplinary slips issued toTate and Morris on October 19, 1990, were unlawful. I con-
clude that the General Counsel has established a prima facie
case that the issuance of these slips was discriminatorily mo-
tivated. Respondent has not proved that it would have issued
them in the absence of the employees' protected activity.The General Counsel argues that the question of the otherslips issued to Tate and Morris was fully litigated, and that
their expunction from the employees' records is necessary in
order to provide a complete remedy.29I agree. FollowingTate's return from suspension, Respondent continued to issue
disciplinary slips to him and to Morris after their attendance
at bargaining sessions. The evidence establishes that the em-
ployees' participation in these sessions on behalf of the
Union was the reason for the slips. Although one of the slips
issued to Morris was for lateness, he had previously been
late without receiving a slip. Although only the illegality ofthe October 19 slips was alleged in the complaint, the natureof and justification for Respondent's disciplinary system was
extensively litigated. The Board has stated in an analogous
matter that there was no showing ``how the Respondents
have been prejudiced by the General Counsel's failure to al-
lege specifically that the Respondents were not entitled to es-
tablish initial terms and conditions of employment. There is
nothing indicating that the Respondents would have litigated
the case differently, or would have presented any different
evidence had such a specific allegation been made.'' U.S.Marine Corp., 293 NLRB 669 (1989).30In this case, consid-ering Respondent's 5-step disciplinary process whereby em-
ployees may be discharged after a series of excused ab-
sences, together with the number of disciplinary slips already
issued, failure to expunge all of the slips would place the
employees at risk of dischargeÐfor, primarily, attending bar-
gaining sessions.I conclude that all the disciplinary slips issued to Tate andMorris were violative of Section 8(a)(3) and (1) of the Act.
Vought Corp., 273 NLRB 1290 (1984), enfd. 788 F.2d 1378(8th Cir. 1986).c. Tate's suspensionThe evidence in summary shows that Tate, a union protag-onist and steward, was excused to represent the Union at the
bargaining session, for the first time, on October 18. The
general manager and others were at this meeting. The next
day, Tate received a disciplinary slip because of the absence,
which did not advance him a ``step'' in the process. He re-
fused to sign, and told the supervisor that the general man-ager knew where he was. On receiving this news, the general
manager went to Tate's work station, and explained that no
discipline was involved. Tate still refused to sign. The gen-
eral manager, raising his voice, said that he took this ``very
seriously,'' and caused another employee to witness Tate's
refusal to sign. The general manager left, and Tate asked the
supervisor whether he was supposed to be ``scared'' of the
general manager. On receiving this news, the general man-
ager visited Tate's work station a second time and inquired
whether Tate had asked the question attributed to him by the
supervisor. After receiving an affirmative reply, the general
manager walked up to a close distance from Tate and, shout-
ing, shook his finger close to Tate's face. The employee par-
tially grasped the general manager's hand, and pushed it
away, protesting about having a finger in his face. He was
then suspended for 2 weeks without pay for insubordination.The same prima facie case which supports the complaintallegation about the disciplinary slips supports the allegation
that the suspension was discriminatorily motivated. As Su-
pervisor Heard stated, Musser was looking for ``a reason.''The issue is whether Tate's response to Musser's close ap-proach, finger-waving, and shouting provided Respondent
with a lawful reason for suspending him. More precisely, the
question is whether the facts fall within the rule prohibiting
discipline as a result of provoked insubordination. In M &B Headwear, 349 F.2d 170 (4th Cir. 1965), enfg. in part 146NLRB 1634 (1964), an employee was discriminatorily laid
off following union activities. The decision of the Court of
Appeals for the Fourth Circuit reads in relevant part: 568DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
31E. I. du Pont & Co., 263 NLRB 159 (1982).32Consumers Power Co., 282 NLRB 130, 132 (1986).33NLRB v. Steinerfilm, Inc., 669 F.2d 845 (1st Cir. 1982), enfg.as modified 255 NLRB 769 (1981); Spartan Equipment Co., 297NLRB 19 (1989); Brunswick Food & Drug, 284 NLRB 663 (1987);Vought Corp., supra.34I have considered the decision of the appeals referee denyingTate's claim for unemployment compensation benefits. That decision
contains at least one statement not supported by the credited evi-
dence in this case, to wit, that there was a company policy requiring
an employee to sign a statement concerning the reason for an ab-
sence, even though it was authorized. R. Exh. 1. It is well estab-
lished that state unemployment compensation decisions are not deter-
minative in unfair labor practice proceedings before the Board.35The dates of Tate's disciplinary slips are June 5, October 3, Oc-tober 19, November 5, November 19, December 3, and December
6, all in 1990. The slips issued to Arthur Lee Morris are dated Octo-
ber 19, October 25, November 1, November 19, and December 4,
all in 1990.36Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendments to 26 U.S.C. § 6621. Interest accrued before January
1, 1987 (the effective date of the amendment shall be computed as
in Florida Steel Corp., 231 NLRB 651 (1977).It is conceded that she was angered by her layoff,that she threatened to harm the supervisor who had ob-
served her union activities, and that she was rude to a
vice-president several days later.... We in no way
condone the insubordination and in normal situations it
would be a justifiable ground for dismissal. But we
cannot disregard the fact that the unjust and discrimina-
tory treatment of Vaughan gave rise to the antagonistic
environment in which these remarks were made.An employer cannot provoke an employee to thepoint where she commits such an indiscretion as is
shown here and then rely on this to terminate her em-
ployment [citation]. The more an employer's wrongful
provocation the greater would be the employee's justi-
fied sense of indignation and the more likely its exces-
sive expression. To accept the argument addressed to us
by the company would be to provide employers a meth-
od of immunizing themselves from the only real sanc-
tion against violations of section 8(a)(3) .... 
[Id., 349F.2d at 174.]The Board has applied this reasoning in factual situationssimilar to those hereinÐwhere the supervisor came up close
to the employee and shouted at him, whereupon the em-
ployee placed his hand on the supervisor's chest and pushed
him back;31and where the supervisor appeared to be wavinghis finger in the employee's face, whereupon the employee
defensively clenched his fists.32The Board and the courtshave applied this principle in other cases.33In addition, theCourt of Appeals for the Fourth Circuit has supported a dis-
tinction made by the Board between spontaneous and pre-
meditated statements by employees, finding the former to be
excusable. J. P. Stevens & Co. v. NLRB, 547 F.2d 792 (4thCir. 1976), enfg. 219 NLRB 850 (1975).General Manager Musser's first visit to Tate's work sta-tion took place despite the fact there was nothing unusual
about Tate's refusal to sign the slip Heard gave him on the
morning of the 19th. There are numerous unsigned slips in
the record, and Musser admitted that signing was not manda-
tory. Musser's raising his voice and telling Tate that he took
the refusal to sign ``very seriously'' started the confrontation
between the two. Tate's asking Heard thereafter whether heshould be ``scared'' of Musser was innocuous. Musser, how-
ever, used this question as an excuse to see Tate a second
time and to escalate the confrontation by shouting at Tate,
by approaching him closely, and by waving a finger in his
face. These actions were not justified by anything Tate had
said or done up to that point. Considering Musser's stature,
they may have tended to be intimidating.I conclude that Tate's response to Musser's shouting, closeapproach, and finger wavingÐgrasping Musser's hand and
pushing it away, while protestingÐwas instinctive and spon-
taneous in nature, and not inappropriate under the cir-
cumstances. The response was precipitated by the general
manager's actions. Accordingly, it did not constitute insubor-
dination justifying discipline. It follows that Tate's 2-weeksuspension without pay, discriminatorily motivated, con-stituted a violation of Section 8(a)(3) and (1) of the Act.34In accordance with my findings above, I make the fol-lowingCONCLUSIONSOF
LAW1. Opelika Welding, Machine and Supply, Inc. is an em-ployer engaged in commerce within the meaning of Section
2(6) and (7) of the Act.2. International Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers and Helpers, AFL±CIO is a
labor organization within the meaning of Section 2(5) of the
Act.3. By issuing disciplinary slips to employees Richard Tateand Arthur Lee Morris on various dates,35because of theirassistance to the foregoing labor organization and their par-
ticipation in other acts of mutual aid and protection, Re-
spondent thereby committed unfair labor practices violative
of Section 8(a)(3) and (1) of the Act.4. By suspending employee Richard Tate for 2 weekswithout pay beginning October 19, 1990, because of his as-
sistance to the foregoing labor organization and participation
in other acts of mutual aid and protection, Respondent there-
by committed an unfair labor practice in violation of Section
8(a)(3) and (1) of the Act.5. The foregoing unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYIt having been found that Respondent has engaged in cer-tain unfair labor practices, it is recommended that it be or-
dered to cease and desist therefrom and take certain affirma-
tive action designed to effectuate the purposes of the Act.It having been found that Respondent unlawfully sus-pended employee Richard Tate for 2 weeks without pay be-
ginning October 19, 1990, it is recommended that Respond-
ent be ordered to make him whole for any loss of earnings
he may have suffered by reason of Respondent's unlawful
conduct, by paying him the amount of money he would have
earned absent such conduct from the time of his suspension
to the time of his reinstatement, less net earnings during such
period, to be computed on a quarterly basis in the manner
established by the Board in F.W. Woolworth Co.
, 90 NLRB289 (1950), with interest as computed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).36 569OPELIKA WELDING37If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.38If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''It having been found that Respondent unlawfully issueddisciplinary slips to employees Richard Tate and Arthur Lee
Morris at various times, it is recommended that Respondent
be ordered to expunge all such disciplinary slips, and its
record of its suspension of Tate, from its personnel records,
and to notify each such employee in writing that such
expunction has been made and that evidence of his unlawful
discipline will not be used as a basis for future personnel ac-
tions against him.It will also be recommended that Respondent be requiredto post appropriate notices.On the findings of fact and conclusions of law and on theentire record, I recommend the following37ORDERThe Respondent, Opelika Welding, Machine and Supply,Inc., Opelika, Alabama, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Discouraging membership in International Brotherhoodof Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and
Helpers, AFL±CIO or any other labor organization by sus-
pending employees or issuing disciplinary slips to them be-
cause of their union or other protected concerted activities,
or by discriminating against them in any other manner with
respect to their hire, tenure of employment, or terms and
conditions of employment.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the excercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make Richard Tate whole for any loss of earnings hemay have suffered by reason of Respondent's unlawful sus-
pension of him on October 19, 1990, in the manner described
in the remedy section of this decision.(b) Expunge from its personnel records or other files anyreferences to disciplinary slips issued to Richard Tate and
Arthur Lee Morris, and to its suspension of Richard Tate,
and notify each such employee in writing that this action has
been taken and that evidence of such discipline will not be
used as a basis for future personnel actions against him.(c) Preserve and, on request, make available to the Boardor its agents for copying, all payroll records, social security
payment records, timecards, and all other records necessary
to analyze the amount of backpay due under the terms of this
recommended Order.(d) Post at its Opelika, Alabama place of business copiesof the attached notice marked ``Appendix.''38Copies of thenotice, on forms provided by the Regional Director for Re-
gion 10, after being signed by Respondent's authorized rep-
resentative, shall be posted immediately on receipt and be
maintained for 60 consecutive days in conspicuous places,
including all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by Respondent
to ensure that said notices are not altered, defaced, or cov-
ered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.